            Case 3:20-cr-30019-RAL Document 65 Filed 03/29/21 Page 1 of 1 PageID #: 386
SD; AO 245A (Rev. 12/03) Judgment of Acquittal



                                      United States District Court
                                                 DISTRICT OF SOUTH DAKOTA


                                                     CENTRAL DIVISION



                                                                CASE NUMBER: 3:20-cr-300I9-0I
             UNITED STATES OF AMERICA




                                                                JUDGMENT OF ACQUITTAL
                                   V.


                CONRAD GOOD VOICE,JR.




          The Defendant was found not guilty on eounts(s) 1 as eharged in the Indietment.




IT IS ORDERED that the Defendant is acquitted, discharged, and any bond exonerated.




Signature of Judge

Roberto A. Lange, United States Chief Judge
Name and Title of Judge

March 29, 2021
Date
